DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on December 12, 2020, has been entered. 






Claim Disposition

3. 	Claims 1-62 have been cancelled. Claims 63-84 have been added and are pending. Claims 63-84 are under examination.

Drawings
4.	The drawings filed on May 25, 2020 are accepted by the examiner.





Information Disclosure Statement

5.	To date no Information Disclosure Statement has been filed. Applicant is reminded of the duty to disclose.





6.	This application is in condition for allowance except for the following formal matters: 




Specification Objection

7.	The specification is objected to for the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Method of treating hemostasis".
	The specification is objected to because to the priority document information is missing from page 1.
The specification is also objected to because the organism names are not italicized, see page 24 for example, E. coli.
	The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as Sepharose Fast Flow, has been noted in this application (see page 26, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 
Correction is required. 




.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’rPat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.




REASON FOR ALLOWANCE 
9.	The following is an examiner's statement of reasons for allowance: 
Applicant has claimed a method of treating a subject in need of hemostasis comprising administering… an effective amount of a pro-coagulant composition comprising a first and second recombinant FXa variant. The closest prior art is a disclosure teaching that hemostasis is treatable with FXa, however, the reference does not disclose the structure claimed (see Thalji et al.). Thus, the claimed invention is not anticipated or obvious. 





Conclusion

10.	Claims 63-84 are free of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652